Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 1/13/2021 has been considered by the Examiner and made of record in the application file.  Examiner, thanks Applicant for supplying the references (including multiple office actions related to heart valves) which seem to relate to the mechanical construction and implementation of heart valves (including surgical techniques with conditioning of the valves).  While heart valves are the underlying technology being inspected via image analysis in the instant claims, the new references in the IDS do not seem to involve any image analysis of the heart valves.  Examiner notes that while some image analysis references were submitted, these relate to the parent application (previously allowed) which has no 


                                                       Allowable Subject Matter
Claims 1-2, 12, 13, 15, 22, 23, 38-40, 44-47, 49, 59-60, 63, and 66-68 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 44, and 59): 
             The closest prior art of record   “Droop Tester Apparatus and Method” by Majkrzak et al., US2012/0300063 (“Maj”), “Package Inspection System” by White et al., US4972494 (“White”) fails to anticipate or render obvious the specific prosthetic heart valve leaflet droop testing methods, system, apparatus, and software product that aggregates the leaflets into groups with preset group member quantities where said quantity is a fixed number, said aggregation being performed based on similarly values gauged from flexibility measurements, with each group having its own intra-group tolerance. 
	With regard to independent claim 59, this claim uses synonymous language (batch instead of groups) and is narrower than claims 1 and 44. , the cited prior art fails to anticipate or render obvious  the specific prosthetic heart valve leaflet droop tester that has a bar allowing for two different leaflet tips to droop below the test bar where the image analysis for determining contour relies on image analysis wherein the circuitry is configured to group the leaflets into groups, based on similarity between (i) the flexibility value of each leaflet of the plurality of leaflets, and (ii) the respective flexibility value of other leaflets of the plurality of leaflets, each of the groups including a predetermined number of leaflets.  
The prior art is focused more on individual leaflets than an composite analysis based on multiple leaves or groups of leaflets collectively, let alone intra-group flexibility tolerances.  While the notion of having test equipment and methods for quality control purposes to determine the flexibility among batches of the same product, combining 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642